DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 7-9 are each indefinite for depending from “claim 0.”  For examination this is assumed to be “claim 6.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-20 of copending Application No. 16/663,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the copending claims except that the dye is red (black is recited), that a cleaning procedure is used and that the filter is placed in a vehicle intake.  It is submitted that the dye color would have been selected according to the desired filter use and to cause sufficient contrast with the filter medium, and that the filter is capable of use in different enclosed environments such as in a vehicle.  It is also considered to be obvious to use a conventional cleaning method to remove the oil using a solvent and flushing with a water hose followed by reapplication of the oil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 9,701,178. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that preferred amounts of the components are used and a preferred viscosity is achieved.  The amounts of components and viscosity are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to arrive at an oil that will function to coat a filter medium and not drain off, and that will remain tacky to capture contaminants.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,434,466. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that preferred amounts of the components are used and that a preferred viscosity is achieved.  The amounts of components and viscosity are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to arrive at an oil that will function to coat a filter medium and not drain off, and that will remain tacky to capture contaminants.  One skilled in the art will understand that the composition will possess the claim 2 properties because it is the same as in the patent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niakin (2004/0083697 A1).
Niakin ‘697 teaches a vehicle air intake filter comprising cotton mesh layers sandwiched between to mesh layers made of epoxy-coated aluminum mesh.  The filter is coated with an oil composition by spraying for increased filtering efficiency.  The filter .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin ‘697.
Niakin ‘697 discloses all of the limitations of the claim except that a water hose is used to apply water and the filter is dried before re-applying oil.  It is submitted that one having ordinary skill in the art at the time of the invention would have known to apply water for filter washing using any convention technique, such as using a hose, and that a drying step is either necessary or obvious so that water does not interfere with oil attachment to oleophilic fibers.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1206562.
GB ‘562 discloses an oil composition for coating filters for increased efficiency by adding tackiness, comprising 2 vol % polybutene, 98 vol % chlorinated paraffin, and 1/600 (0.16%) inert dye (see page 1, lines 49-75, page 2, lines 41-46, Example 1).  The instant claims differ in that the dye is red.  The instant specification does not disclose why the color of the dye is significant.  It is submitted that one having ordinary skill in the .  
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘562 in view of Tanaka et al. (2003/0150199 A1).
GB ‘562 discloses all of the limitations of the claims except that the composition has preferred operating properties (claim 2) and viscosity (claim 4).  Tanaka et al. ‘199 disclose a vehicle air intake filter with a pigment, antioxidant, and viscosity of 1-10,000 cSt at 40°C (see paragraphs 2, 4, 51, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the oil composition of GB ‘562 by using the operation parameters of Tanaka et al. ‘199 in order to provide a filter oil that is stable, does not degrade, and remains attached to the filter in the process conditions of an vehicle air intake.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin ‘697 in view of GB ‘562.
Niakin ‘697 discloses all of the limitations of the claims except that the oil composition includes paraffinic oil, polyalphaolefin, and a red dye in preferred amounts.  GB ‘562 discloses a filter oil composition as described in paragraph 15 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter oil of Niakin ‘697 by using the composition of GB ‘562 in order to provide an oil that provides tackiness and fire retardancy together with flowability around adhering particles, and to provide a dye that shows the depth of oil penetration into the filter.  It is submitted that one having ordinary skill in the art at the time of the .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin ‘697 in view of Tanaka et al. ‘199.
Niakin ‘697 discloses all of the limitations of the claims except that the composition has preferred operating properties (claim 7) and viscosity (claim 9).  Tanaka et al. ‘199 disclose a vehicle air intake filter with a pigment, antioxidant, and viscosity of 1-10,000 cSt at 40°C (see paragraphs 2, 4, 51, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the oil composition of Niakin ‘697 by using the operation parameters of Tanaka et al. ‘199 in order to provide a filter oil that is stable, does not degrade, and remains attached to the filter in the process conditions of an vehicle air intake.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose air filter arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl